DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                            JEFFREY KALLAS,
                                Appellant,

                                      v.

                           STATE OF FLORIDA,
                                Appellee.

                                No. 4D16-1972

                           [September 28, 2017]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, Martin County; Lawrence Mirman,
Judge; L.T. Case No. 12001089CFCXMX.

   Jeffrey F. Kallas, Crawfordville, pro se.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Allen R. Geesey,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., TAYLOR and CIKLIN, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.